Citation Nr: 1443054	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  14-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate decision by the Board).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 25, 1974 to November 11, 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In an August 2011 rating decision, the RO denied service connection for a low back disability.  In January 2012, the RO continued its denial of service connection for a low back disability and also denied a TDIU.  The Veteran perfected an appeal with respect to these issues.

In a July 2014 rating decision, the RO denied service connection for a bilateral hip disability.  During his August 2014 hearing, the Veteran expressed disagreement with that decision.  The Board has accepted his testimony as a notice of disagreement with the July 2014 rating decision.  See Tomlin v. Brown, 5 Vet.App. 355 (1993) (holding that the transcription of a hearing testimony satisfied the requirement that a Notice of Disagreement be in writing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  He asserts that he sustained an injury to his spine during basic training, and that he has experienced symptoms since then.  During his August 2014 hearing, he testified that in the period since service, he had received treatment from a chiropractor.  Review of the record does not indicate that he previously identified such treatment.  The Board concludes that the Veteran should be afforded an opportunity to sufficiently identify these records or to submit them.

The Board notes that further development and adjudication of the Veteran's claim may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Finally, as noted above, the Veteran has submitted a notice of disagreement with the July 2014 rating decision which denied service connection for a bilateral hip disability.  The filing of a notice of disagreement places a claim in appellate status.  As such, this issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide or identify the source of the post-service chiropractic treatment he received following service.  He should also be asked to provide or authorize the release of any additional outstanding records, to include all records from Putnam General Hospital (now CAMC Teays Valley) including those dated prior to October 2009 (the Veteran reported that he was treated there in the 1970s/1980s/1990s; CAMC Teays Valley provided records dated in October 2009 but did not indicate whether or not the earlier records were available).  Upon receipt of his response, attempt to obtain all sufficiently identified records.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any currently present low back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present low back disability is related to active service.  The examiner's attention is directed to the competent lay statements concerning an injury in service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Issue the Veteran a statement of the case on the issue of entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability, pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition.

5.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



